1
                                                                              JS-6
2
3
4
5
6
7
8
                                 UNITED STATES DISTRICT COURT
9
                           CENTRAL DISTRICT OF CALIFORNIA - WESTERN
10
     KRISTAN DELATORI, fka                         Case No.: 2 19-cv-03468-AB-SS
11   KRISTAN ZOLOKAR,
                                                   Complaint Filed: April 19, 2019
12                            Plaintiff,           FAC Filed: June 24, 2019
13            v.                                   ORDER FOR APPROVAL OF
                                                   SETTLEMENT AGREEMENT AND
14   CITY OF LOS ANGELES,                          DISMISSAL WITH PREJUDICE
15                            Defendant.
16
              The Court has carefully reviewed the Joint Stipulation of the Parties, the
17
     Settlement Agreement attached as Exhibit A to the Declaration of Danny Y. Yoo,
18
     and this Proposed Order. Based upon a review of the record, and good cause
19
     appearing, IT IS HEREBY ORDERED, ADJUDGED AND DECREED as follows:
20
              1.       The Settlement Agreement is approved as fair, reasonable and just in all
21
     respects as to the Plaintiff;
22
              2.       The Court has made no findings or determination regarding the law, and
23
     this Stipulation and Order, the Settlement Agreement, and any of the other documents
24
     or written materials prepared in conjunction with this Stipulation and Order shall not
25
     constitute evidence of, or any admission of, any violation of the law.
26
27
28
                                                    1
     9189647.3 LO160-084
1             3.       The above captioned Action is hereby dismissed with prejudice.
2
3    IT IS SO ORDERED.
4
5    Dated: March 31, 2020                            _________________________
6                                                     André Birotte Jr.
                                                      United States District Court Judge
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  2
     9189647.3 LO160-084
